NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL CARTER,                                  No. 17-17278

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00003-HSG

 v.
                                                MEMORANDUM*
RASIER-CA, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Darryl Carter appeals pro se from the district court’s judgment dismissing

his action alleging Fair Labor Standards Act (“FLSA”) and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6). Landers v. Quality Commc’ns, Inc., 771



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 638, 640 (9th Cir. 2015). We affirm.

      The district court properly dismissed Carter’s minimum wage and overtime

wage claims under the FLSA and California Labor Code (counts I, II, III, VIII, and

IX) because Carter failed to allege facts sufficient to state plausible claims for

unpaid wages. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” and conclusory allegations are

not entitled to be assumed true (citation and internal quotation marks omitted));

Landers, 771 F.3d at 644-46 (FLSA claim to overtime payments requires

allegation that plaintiff “worked more than forty hours in a given workweek

without being compensated for the overtime hours” or allegation that plaintiff was

not paid minimum wages; conclusory allegations that merely recite the statutory

language are inadequate).

      The district court properly dismissed Carter’s misrepresentation, negligent

infliction of emotional distress, and breach of the implied covenant of good faith

and fair dealing claims (counts IV, V, VI, and VII) because Carter failed to allege

facts sufficient to state plausible claims under California law. See Iqbal, 556 U.S.

at 678 (detailed factual allegations are not required, but “[t]hreadbare recitals of the

elements of a cause of action . . . supported by mere conclusory statements, do not

suffice” (citation omitted)); see, e.g., Conroy v. Regents of Univ. of Cal., 203 P.3d
2                                     17-17278
1127, 1135-36 (Cal. 2009) (elements of misrepresentation); Careau & Co. v. Sec.

Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387, 399-400 (Ct. App. 1990) (requirements

for breach of the implied covenant of good faith and fair dealing).

      We reject as without merit Carter’s contention that the district court should

have converted defendants’ motion to dismiss to a motion for summary judgment.

      AFFIRMED.




                                         3                                    17-17278